DOWNEY, Judge.
Appellant having recovered a judgment for $2780.00 garnished the judgment debt- or’s bank account in the appellee bank. Ap-pellee duly answered that it held $28.77 for the account of the judgment debtors. Ap-pellee filed a petition for allowance of attorney’s fees for garnishee and appellant moved for judgment on the pleadings. Appellant filed two affidavits as to reasonable fees for garnishee’s counsel of $25.00 and $35.00 respectively. Appellee filed two affidavits of $75.00 and $90.00 respectively. The trial court awarded garnishee a fee of $60.00.
Appellant’s sole point on appeal is that the attorney’s fee awarded is excessive! We have successfully resisted the temptation to quash this appeal as frivolous, and decided to treat it on the merits.
The fee awarded is $25.00 more than the amount mentioned in one of appellant’s own affidavits, and it is well within the proof which appellee adduced.
AFFIRMED.
CROSS and LETTS, JJ., concur.